DETAILED ACTION
This is in response to amendment filed on November 13, 2020. Claim 20 has been canceled. Claim 21 is newly added. Claims 1-19 and 21 are pending.
Response to Arguments
Applicant’s arguments regarding “consent document object representing a consent document tailored for an application and including attributes retrieved from a setting data model includes conditions, privacy policies, …to be accepted by a plurality of users prior to using the application and degrees of acceptance of the consent” (response 11/13/2020, pages 12-17) with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the closest art, Johnson et al. (US 20100257367 A1) disclose storing a plurality of user response objects specifying responses by a corresponding plurality of users to a consent document (¶[0026]-[0027] and [0029], Johnson, i.e., database 190 storing defined list of records object including “orders-consent and consent status of User”, TABLE 1), wherein the consent document relates to an application for corresponding devices of the plurality of users (¶[0061], Johnson, i.e., indicating multiple configuration profiles for applications’ security and priority’s performance level device), the consent document being associated with a consent document object (¶[0026]-[0027] and [0069], Johnson); receiving a query for one of the user response objects for a particular one of the plurality of users (¶[0030], Johnson, i.e., receiving orders “query” for generating document ordering service “DOS” for particular user); determining, in response to the query, whether the one user response object for the one particular user indicates a degrees of acceptance of the consent document (¶[0032], Johnson, i.e., DGS determines whether to accept document request from the DOS and ¶[0061], Johnson, i.e., indicating multiple configuration profiles for applications’ security and priority’s performance level); and generating a message (¶[0033]-[0035], Johnson, i.e., generating a message ) indicating permission to enable use of the application of the particular user (¶[0053], Johnson) based on the determination (¶[0033]-[0035] and [0045]-[0046], Johnson, i.e., generating a message indicating permission “identifies of the request/response on TABLE3” of particular user based on the determination). Miyazawa et al. (US 8656184 B2) discloses determining whether the one user response object indicates acceptance to the consent document based on the jurisdiction identifier (col.10, lines 10-59, Miyazawa). Boris et al. (US 20070067189 A1) discloses tracking version of the consent document; and determining whether the one user response object indicates acceptance to a latest version of the consent document (¶[0019] and [0040], Boris). Mathew et al. (US 7454508 B2) disclose wherein the consent document relates an application for the corresponding device of the user (col.2, lines 1-12 and col.5, lines 55-65, Mathew). However, the prior art fails to disclose or suggest the claimed provision “creating a consent document object representing a consent document tailored for an application and including one or more attributes retrieved from a settings data model, wherein the settings data model includes a plurality of attributes associated with one or more terms, one or more conditions, one or more privacy policies, one or more security policies, one or more marketing consents, or a combination thereof to be accepted by a plurality of users prior to using the application on devices, and the plurality of attributes include version, options of degrees of acceptance of the consent document per user, or a combination 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Lacey et al. (US 20160232534 A1) disclose Systems and Methods for Generating an Auditable Digital Certificate.
2. Heath (US 20130268357 A1) discloses METHODS AND/OR SYSTEMS FOR AN ONLINE AND/OR MOBILE PRIVACY AND/OR SECURITY ENCRYPTION TECHNOLOGIES USED IN CLOUD COMPUTING WITH THE COMBINATION OF DATA MINING AND/OR ENCRYPTION OF USER'S PERSONAL DATA AND/OR LOCATION DATA FOR MARKETING OF INTERNET POSTED PROMOTIONS, SOCIAL MESSAGING OR OFFERS USING MULTIPLE DEVICES, BROWSERS, OPERATING SYSTEMS, NETWORKS, FIBER OPTIC COMMUNICATIONS, MULTICHANNEL PLATFORMS.
3. Lentz, II (US 20100153707 A1) discloses Systems and Methods for Real-Time Verification of A Personal Identification Number.

5. Hotchkiss et al. (US 20010042088 A1) discloses SYSTEM IMPLEMENTING ELECTRONIC REVIEW AND APPROVAL OF APPLICATIONS TO PERFORM NONSTANDARD MEDICAL OR VETERINARY PROCEDURES.
6. Rizvi (US 20030229515A1) disclose ERROR FREE MEDICAL AND SURGICAL CONSENT.
7. Jung et al. (US 2007/0112660 A1) discloses system and method for managing context-rich database
8. Lara et al. (US 20060178913 A1) disclose method and system for associating data records in multiple languages.
9. Mathew et al. (US 20040003072 A1)/(US 7454508 B2) disclose Consent mechanism for online entities.
10. Cashman et al. (US 9800427 B2) disclose System and method for distributing electronic and paper documents as per customer consent.
11. KNAPP: “system for providing dynamic data informed consent to provide data privacy and security in database systems and in networked communications”, Pub dated, May 17, 2001.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH B THAI/Primary Examiner, Art Unit 2163